Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Shearer et al (US 2014/0352378) (newly cited). It would be obvious to coat biochar seeds having an average particle size of less than 0.1 mm according to the process of Schrader. It would be further obvious from Shearer et al to provide biochar which was produced by subjecting biomass to pyrolysis temperatures between 300 C and 450 C, where the biochar contains less than 3% ash. Applicant’s argument, that Paragraph [0021] of Schrader teaches the grain size to preferably be less than 3 millimeters in diameter and more preferably, less than 1 millimeter in diameter and greater than 0.1 millimeter, is not convincing. Such disclosure of Schrader would suggest to one of ordinary skill in the art that carbonaceous material having an average grain size of less than 0.1 millimeter in diameter could be used, albeit in a non-preferred sense. It is well-settled that non-preferred embodiments nevertheless constitute teachings upon which a case of prima facie obviousness can be based. Applicant’s argument, that Schrader does not teach what types of biochar can benefit the seed and that claim 22 recites biochar produced by subjecting biomass to pyrolysis temperature between 300 C and .
Claims 15-21 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736